Citation Nr: 0530397	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a stress fracture of the left second toe with Freiberg's 
Disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
psoriasis of the abdomen, hands, and scalp.

3.  Whether the reduction of psoriatic arthritis from 20 
percent disabling to noncompensable was proper.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to April 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran had an opportunity to present personal 
testimony before either the RO or the Board, but declined in 
a December 2004 report of contact.

In a May 2003 rating decision, the RO reduced the 20 percent 
rating for psoriatic arthritis to noncompensable effective 
September 2003.  The Board finds that the veteran's March 
2004 statement amounted to a timely notice of disagreement 
(NOD) as to the reduction.  A statement of the case (SOC) was 
not issued.  Therefore, the Board must remand the claim, 
pending the issuance of an SOC to the veteran and receipt of 
his timely appeal in response thereto.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  This claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Veteran's Benefits Administration, 
Appeals Management Center (VBA AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's stress fracture of the left second toe with 
Freiberg's Disease is not currently productive of moderately 
severe foot injuries.

3.  There are no current manifestations of psoriasis of the 
abdomen, hands, or scalp.
CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for an evaluation in excess of 10 percent 
for stress fractures of the left second toe with Freiberg's 
Disease have not been met.  38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Codes 5278, 5283, 5284 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for psoriasis of the abdomen, scalp, or hands have not been 
met.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.118, Diagnostic Code 7816 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Because a proper VCAA notice was not provided to the 
veteran prior to the initial adjudication of these claims by 
the RO (the "AOJ" in this case), the timing does not comply 
with express requirements of Pelegrini.  Nevertheless, during 
the course of this appeal, the RO did provide the veteran 
with a letter in March 2004, which meet the notification 
requirements of the VCAA.  Therefore, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided in March 2004, the claims were 
readjudicated in the June 2005 SSOC provided to the veteran.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument over 
the years in support of his claims.  As noted in the 
Introduction, the veteran declined to present personal 
testimony.  Therefore, with respect to the timing requirement 
for the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id. at 121.  The Board finds 
that the present adjudication of the appeal will not result 
in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the March 2004 
letter as to what kinds of evidence was needed to 
substantiate the increased rating claims.  The veteran was 
notified that the evidence must show that his service-
connected disabilities had worsened in severity.  Further, 
the November 2002 rating decision, the January 2004 SOC, and 
the June 2005 SSOC, in conjunction with the VCAA letter, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate those claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, he was notified of 
the records and evidence needed to support the claimed 
benefits.  Further, the RO informed the veteran if there was 
any other evidence or information that he thought would 
support his claims, to let them know.  Thus, the Board finds 
that he was fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VCAA requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records, have been obtained in support of the claims 
on appeal.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).



Analysis

A.  Left Second Toe

The veteran contends that his service-connected stress 
fracture of the left second toe with Freiberg's Disease 
warrants a rating in excess of 10 percent due to such 
symptoms as constant pain, altered gait, and an inability to 
stand or walk for prolonged periods of time.  

Service connection was awarded in a December 1988 rating 
decision.  The RO assigned a noncompensable rating effective 
May 1988.  In September 1996, the RO increased the disability 
rating to 10 percent effective June 1996.  The veteran filed 
the instant increased rating claim in October 2001.  The RO 
continued the 10 percent rating in the November 2002 rating 
decision.  The veteran disagreed with the continued 10 
percent rating and initiated the present appeal.

The veteran's stress fracture of the left second toe with 
Freiberg's Disease is currently rated as 10 percent disabling 
under diagnostic code 5284.  Under this code section, a 10 
percent rating is assigned for moderate foot injuries.  
38 C.F.R. § 4.71a.  A 20 percent rating is assigned for 
moderately severe foot injuries.  Id.

The Board has thoroughly reviewed all the evidence of record 
to include, but not limited to, service medical records; 
statements of the veteran; reports of VA examination dated 
between 1980 and 2004; VA outpatient treatment records dated 
between 1995 and 2004; private medical records from Dr. KO; 
and lay statements.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's stress 
fracture of the left second toe more closely approximates the 
criteria for the current 10 percent rating.

In this regard, x-rays dated in November 1990 showed a 
deformity of the second metatarsal head probably due to 
subchondral osteonecrosis and degenerative arthritis of the 
second metacarpal phalangeal joint (MP).  However, x-rays 
dated in May 1996, reveal the veteran was status post 
silastic implants of the left second MP joint. 

Upon VA examination in August 1996, the veteran complained of 
pain with compression.  Range of motion of the left second MP 
joint was 10 degrees of extension and 20 degrees of flexion.  
Some pain was noted.  There was no swelling and sensation was 
intact. 

In December 1997, the veteran was afforded a VA Rheumatology 
examination.  He was diagnosed with fibromyalgia.  Range of 
motion was full in all joints.  The examiner did note the 
veteran avoided standing on his left foot. A February 1998 VA 
medical opinion indicated that fibromyalgia was not related 
to the previously diagnosed psoriatic arthritis.

Upon VA examination in March 2002, the veteran complained of 
pain in the left foot.  The examiner noted the veteran was 
treated with orthodic modified shoes.  The veteran had 
dorsiflexion in the left foot of 10 degrees further limited 
by pain at 10, plantar flexion of 20 degrees further limited 
by pain at 20.  The veteran had inversion of 15 degrees 
further limited by pain at 15 and eversion of 5 degrees 
further limited by pain at 5.  The examiner diagnosed the 
veteran with mild Freiberg's Disease involving the left 
second toe.  X-rays showed status post surgical changes of 
the second MP joint with bone graft plug in place. 

VA outpatient treatment records dated in 2004 simply note 
foot pain. Upon VA joints examination in June 2004, the 
movements of the MP joint in both extension and flexion were 
normal.  The MP joint was elevated in its neutral position to 
about 10 degrees above its normal counterparts.  There was 
tenderness to palpation over the dorsal aspect of the foot.  

The objective medical evidence of record does not indicate 
that the veteran's stress fracture of the left second toe is 
productive of moderately severe foot injuries. 38 C.F.R. 
§ 4.71a.  In light of the veteran's credible complaints of 
pain experienced in his left foot, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  There is no indication in the claims 
folder that there is malunion or nonunion of the tarsal or 
metatarsal bones to warrant a higher rating under diagnostic 
code 5283 or acquired claw foot to warrant a higher rating 
under diagnostic code 5278.  38 C.F.R. § 4.71a.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Psoriasis of the Abdomen, Scalp, and Hands

The veteran contends that his psoriasis of the abdomen, 
scalp, and hands warrants a rating in excess of 10 percent 
disabling.  Service connection was awarded in a December 1988 
rating decision.  The RO assigned a 10 percent rating 
effective April 1988.  The 10 percent rating has been effect 
since that time.  

The veteran filed his instant request for an increased rating 
in October 2001.  The RO continued the 10 percent disabling 
rating in the November 2002 rating decision.  The veteran 
disagreed with the continued 10 percent rating and initiated 
the present appeal.

At the outset the Board notes the criteria for rating 
disabilities of the skin were amended effective August 30, 
2002.  As the veteran filed his claim in October 2001, his 
psoriasis will be evaluated under the criteria in effect both 
prior to and from the effective date of the change.  The 
veteran was notified of the regulation changes in the January 
2004 SOC.  His claim was readjudicated in the June 2005 SSOC.  
Thus, the Board's decision to proceed in adjudicating this 
claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Prior to August 30, 2002, the veteran's psoriasis was rated 
by analogy under diagnostic code 7806 for eczema.  This code 
section provided a 10 percent rating for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118 (2002).  

From August 30, 2002, the veteran's psoriasis has been rated 
under diagnostic code 7816, which provides a 10 percent 
rating for psoriasis over at least 5 percent, but less than 
20 percent of the entire body, or at least 5 percent, but 
less than 20 percent of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118 (2005).

The Board has thoroughly reviewed all the evidence of record 
and, after careful consideration, finds that under the rating 
criteria in effect both prior to and after the revisions 
became effective, the veteran's psoriasis of the abdomen, 
hands, and scalp, more closely approximates the criteria for 
the current 10 percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  
In this regard, upon VA skin examination in December 1997, 
there was only a one-centimeter erythematous well-demarcated 
scaly plaque on the right leg.  

Upon VA skin examination in April 2002 the veteran denied any 
current skin treatment. Physical examination showed the 
veteran's skin was clear.  There was no ulceration, 
exfoliation, or crusting.  The examiner indicated there were 
no other associated symptoms. The examiner concluded there 
was no psoriasis seen upon examination.  VA outpatient 
treatment records dated between 1995 and 2004 are devoid of 
any complaints or treatment for psoriasis of the abdomen, 
hands, or scalp.  

There is no objective medical evidence of record of either 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement (38 C.F.R. § 4.118 (2002)) or 
psoriasis over 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more during the 
past 12-month period (38 C.F.R. § 4.118 (2005)).  The Board 
has also considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 
Vet. at 338-9; Floyd,  
9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
stress fracture of the left second toe with Freiberg's 
Disease is denied.

Entitlement to an evaluation in excess of 10 percent for 
psoriasis of the abdomen, hands, and scalp is denied.




REMAND

As noted in the Introduction, in a May 2003 rating decision, 
the RO reduced the 20 percent rating for psoriatic arthritis 
to noncompensable effective September 2003.  The veteran 
submitted a statement in March 2004 which the Board construes 
as a timely notice of disagreement because spoke of his 
continuing joint pain, referred to his "income" having been 
"decreased to $205.00" (the RO's notification letter 
regarding the reduction advised him that his compensation 
would be reduced from $479.00 to $201.00 as a result of the 
"decrease in evaluation"), and he requested the RO to 
reconsider his claim.  See 38 C.F.R. § 20.302(a).  Since 
there has been an initial RO adjudication of the claim and an 
NOD as to the denial, the veteran is entitled to an SOC, and 
the current lack of an SOC with respect to the propriety of 
the reduction claim is a procedural defect requiring remand. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2004); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

In light of the foregoing, this case is hereby REMANDED to 
the VBA AMC for the following actions:

The VBA AMC must provide the veteran an 
SOC with respect to his claim regarding 
the propriety of the reduction of the 20 
percent rating for psoriatic arthritis. 
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board. See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b). 
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board. If a substantive appeal is 
filed the claim, subject to current 
appellate procedures, should be returned 
to the Board for further appellate 
consideration, if appropriate.

Thereafter, the case should be returned to the Board, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted. The veteran 
need take no action until he is otherwise notified by the RO.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


